

116 S3818 IS: World Press Freedom Protection and Reciprocity Act
U.S. Senate
2020-05-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 3818IN THE SENATE OF THE UNITED STATESMay 21, 2020Mr. Rubio (for himself and Mr. Cardin) introduced the following bill; which was read twice and referred to the Committee on Foreign RelationsA BILLTo protect and promote the freedom of the press globally.1.Short titleThis Act may be cited as the World Press Freedom Protection and Reciprocity Act.2.DefinitionsIn this Act:(1)Appropriate congressional committeesThe term appropriate congressional committees means—(A)the Committee on Foreign Relations of the Senate; and(B)the Committee on Foreign Affairs of the House of Representatives.(2)Foreign personThe term foreign person means an individual who is not—(A)a United States citizen; or(B)an alien lawfully admitted for permanent residence to the United States.(3)Internationally-recognized right to freedom of expressionThe term internationally-recognized right to freedom of expression are the rights set forth in—(A)Article 19 of the Universal Declaration of Human Rights, done at Paris December 10, 1948; and (B)Article 19 of the International Covenant on Civil and Political Rights, done at New York December 19, 1966.(4)Major non-NATO allyThe term major non-NATO ally means a country designated by the President as a major non-NATO ally pursuant to section 517 of the Foreign Assistance Act of 1961 (22 U.S.C. 2321k).3.Statement of policy(a)FindingsCongress finds the following:(1)Freedom of the press is a critical component of democratic governance that enhances transparency, accountability, and participation of civil society. (2)United States Government efforts to protect and expand freedom of the press and free expression strengthen the national interests of the United States by— (A)supporting democracy;(B)promoting good governance and public health;(C)mitigating conflict; and (D)encouraging transparency and civil society development around the world.(3)Journalists, media personnel, and other individuals and organizations around the world that receive and impart information and ideas face increasing restrictions, threats, censorship, arbitrary detention, torture, enforced disappearances, ex­tra­ju­di­cial killings, and other violence for exercising their internationally-recognized right to freedom of expression.(4)Impunity for attacks on journalists, blog­gers, and media personnel is an acute problem around the world and a primary challenge to protecting freedom of expression and freedom of the press.(5)According to research and press freedom rankings issued annually by Freedom House, the Committee to Protect Journalists, and Reporters Without Borders, some of the countries with the most restrictive media and information environments include Cuba, Djibouti, Eritrea, Iran, Laos, Myanmar, North Korea, the Philippines, Saudi Arabia, Syria, Turkmenistan, and Vietnam. (6)Since a failed coup attempt in 2016, the Government of the Republic of Turkey has used terrorism and national security laws to shutter hundreds of media outlets and jail dozens of journalists, compounding the effects of more than a decade of expanding ruling party influence over the ownership of mainstream media in the country at the expense of independent outlets. (7)The People’s Republic of China, which maintains one of the most restrictive media and information environments in the world, seeks to control free speech inside and outside of China through—(A)censorship;(B)onerous media organization registration requirements;(C)harassment and retaliation;(D)imprisonment;(E)conditioning of press credential renewals for all journalists and visa issuance for foreign journalists on positive coverage of China; and (F)the operation of a digital surveillance system so pervasive that both routine and sensitive reporting activities and many aspects of daily life are subject to government monitoring.(8)The Russian Federation has continued to use sophisticated tools to block and control information online and employ draconian laws to pressure independent media.(9)The expansion and export of new technologies used for censorship and surveillance—(A)represent a notable threat to human rights, including press freedoms, transparency, and democratic governance globally; and (B)constitute a critical challenge to United States national interests.(10)Other countries’ restrictions on the activities of United States journalists and media personnel, other countries’ censorship and blocking of websites of United States news and media corporations, and other restrictions on the cross-border flow of information—(A)damage the competitiveness of United States corporations;(B)limit United States access to information critical for United States investors, consumers, and others making market and financial decisions; and(C)should be considered a restriction of trade and the creation of an unfair competitive advantage benefitting foreign government-controlled news organizations and other foreign news and media corporations.(b)Policy statementIt is the policy of the United States—(1)to advocate for detained and targeted journalists and other media personnel overseas, including citizen journalists and bloggers;(2)to call on governments, in both bilateral discussions and through multilateral organizations—(A)to end restrictions on the internationally-recognized right to freedom of expression; and (B)to abide by international commitments set forth in—(i)Article 19 of the Universal Declaration of Human Rights, done at Paris December 10, 1948; and (ii)Article 19 of the International Covenant on Civil and Political Rights, done at New York December 19, 1966;(3)to urge foreign governments—(A)to transparently investigate and bring to justice the perpetrators of attacks against journalists, bloggers, and other media personnel; and(B)to halt efforts to censor or block access to news from United States journalists and media personnel and the websites of United States news and media organizations;(4)to highlight threats against freedom of the press in the Department of State’s Annual Country Reports on Human Rights Practices, as required under section 116(d)(12) of the Foreign Assistance Act of 1961 (22 U.S.C. 2151n(d)(12)), and other public statements by senior Department of State officials;(5)to seek, as part of bilateral diplomatic negotiations globally, conditions for—(A)a free flow of news and information;(B)internet freedom; and (C)an end to visas restrictions for United States media personnel;(6)to link expansion of the free flow of news and information with ongoing and future trade agreements and other bilateral agreements and communiques by seeking language eliminating—(A)all limitations on market access for news agency services; and (B)any restrictions on cross-border data flows involving journalists and the media, including data flowing through the internet;(7)to ensure that pursuing bilateral relationships with foreign governments, particularly governments with restrictive press and information environments, based on the principles of reciprocity across many sectors, including economic, diplomatic, educational, religious, and in the free flow of news and information; and(8)to clearly differentiate, in official statements, media communications, and messaging, between the citizens of a country and the government of such country.4.Statement of policy regarding protection of foreign journalists and other media personnel globallyIt is the policy of the United States to consider foreign government officials who are responsible for, are complicit in, or have directly or indirectly engaged in severe restrictions of the internationally-recognized right to freedom of expression, such as arbitrary detention, imprisonment, enforced disappearance, torture, extrajudicial killing, and other substantial threats to the life and liberty of a person, as having committed gross violations of internationally recognized human rights for purposes of imposing sanctions with respect to such officials under—(1)the Global Magnitsky Human Rights Accountability Act (22 U.S.C. 2656 note; subtitle F of title XII of Public Law 114–328); and (2)section 7031(c) of the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2019 (division F of Public Law 116–6).5.Plan to promote reciprocal access for United States news and media organizations(a)Plan(1)In generalThe President shall establish a plan for negotiating access for United States news and media companies and their employees globally and work to enhance reciprocity given to news and media companies operating in the United States.(2)ReportNot later than 120 days after the date of the enactment of this Act, the Secretary of State shall submit a report to the appropriate congressional committees that summarizes the plan required under paragraph (1).(b)Policy statements(1)FindingsCongress finds the following:(A)United States news and media organizations, including United States-based media organizations, and information portals are blocked or censored by certain foreign governments, while the United States market remains open to websites of foreign news and media organizations and information portals, including state-owned propaganda organizations.(B)The stark lack of reciprocity in market access for news and media organizations and country access for journalists and media personnel—(i)limits constructive contacts between the United States and the world; and (ii)allows some foreign governments unbalanced influence over their people’s views of the United States and perceptions in the United States of their policies and programs.(C)Foreign governments with a sizable media and information footprint in the United States have a distinct interest in maintaining such footprint.(2)Sense of congressIt is the sense of Congress that, in the interest of increasing reciprocal access for United States journalists and news and media organizations and expanding press freedoms globally, the President should proactively pursue bilateral agreements with governments referred to in paragraph (1) to ensure reciprocal access by both countries. 6.Authorization of imposition of sanctions(a)In generalThe President may impose the sanctions described in subsection (b) with respect to any foreign person the President determines, based on credible evidence—(1)is responsible for the jailing, killing, or torture of journalists or significant efforts to harass, restrict the activities of, terminate the visas of, or threaten the safety of United States journalists and media personnel.(2)acted as an agent, or on behalf, of a foreign person in a matter relating to an activity described in paragraph (1); or(3)is a government official, or a senior associate of such an official, that is responsible for, or complicit in, ordering, controlling, or otherwise directing an activity described in paragraph (1).(b)Sanctions describedA foreign person described in subsection (a) who is an individual—(1)shall be ineligible to receive a visa from the United States, enter the United States, or be admitted to the United States; and(2)if such individual has been issued a visa or other documentation by the United States that provides any immigration benefit, shall have such visa or other documentation revoked, in accordance with section 221(i) of the Immigration and Nationality Act (8 U.S.C. 1201(i)).(c)Termination of sanctions(1)In generalThe President may terminate the application of sanctions under subsection (b) with respect to an individual if the President makes a determination that—(A)credible information exists that the individual did not engage in the activity for which the sanctions were imposed;(B)the individual has been prosecuted appropriately for the activity for which the sanctions imposed;(C)the individual has—(i)credibly demonstrated a significant change in behavior;(ii)been subject to an appropriate consequence for the activity for which the sanctions were imposed; and(iii)credibly committed to not engage in an activity described in that subsection in the future; or(D)the termination of the application of sanctions is in the national security interests of the United States.(2)NotificationNot later than 15 days before the date on which the application of sanctions is terminated under paragraph (1) with respect to an individual, the Secretary of State shall submit a report to the Committee on Foreign Relations of the Senate, the Committee on the Judiciary of the Senate, the Committee on Foreign Affairs of the House of Representatives, and the Committee on the Judiciary of the House of Representatives that describes the justification for such termination.(d)ExceptionSanctions described in subsection (b) shall not apply to an individual if admitting the individual into the United States is necessary to permit the United States to comply with the Agreement regarding the Headquarters of the United Nations, signed at Lake Success June 26, 1947, and entered into force November 21, 1947, between the United Nations and the United States, or any other applicable international obligation of the United States.(e)WaiverThe President may waive the application of the sanctions described in subsection (b) with respect to an individual if the President—(1)determines that such a waiver is in the national interest of the United States; and(2)upon granting such a waiver, submits a report to the committees specified in subsection (c)(2) that—(A)details the evidence and justification for the necessity of the waiver; and(B)explains how the waiver relates to the national security of the United States.(f)Report(1)In generalNot later than 180 after the date of the enactment of this Act, and annually thereafter for 5 years, the President shall submit a report to the committees referred to in subsection (c)(2) that identifies each individual with respect to which the application of sanctions has been terminated under subsection (c) during the preceding year, including the country of origin of the individual and the dates on which such sanctions were imposed or terminated, as applicable.(2)FormThe report required under paragraph (1) shall be submitted in unclassified form, but may include a classified annex.(3)Exclusion of personally identifiable informationThe President may not include any personally identifiable information of any United States citizen in a report submitted under paragraph (1).(4)Applicability of Privacy ActAny information obtained by the President to complete a report required by paragraph (1) shall be subject to section 552a of title 5, United States Code (commonly known as the Privacy Act). 7.Clear labeling for informational materials distributed on behalf of foreign missions or foreign principalsSection 4(b) of the Foreign Agents Registration Act of 1938 (22 U.S.C. 614(b)) is amended by adding at the end the following: Informational materials required to be labeled under this subsection that are in the form of prints shall be marked or stamped conspicuously at the top of the first page with a statement, in the language or languages used therein, that sets forth the information required under this subsection..8.Annual country reports on human rights practices(a)Report relating to economic assistance(1)In generalSection 116(d) of the Foreign Assistance Act of 1961 (22 U.S.C. 2151n(d)) is amended—(A)in paragraph (11)(C), by striking and at the end;(B)in paragraph (12)(C)(ii), by striking the period at the end and inserting ; and; and(C)by adding at the end the following:(13)an assessment of freedom of expression with respect to electronic information in each foreign country, including the extent to which government authorities in each country—(A)attempt to filter, censor, shape, or otherwise block or remove nonviolent expression of political, religious, ideological opinion via the internet, including electronic mail, and the means by which such authorities attempt to block or remove such expression;(B)have persecuted or otherwise punished an individual or group for the nonviolent expression of political, religious, or ideological opinion via the internet, including electronic mail;(C)have sought to collect, request, obtain, or disclose personally identifiable information of a person in connection with such person’s nonviolent expression of political, religious, or ideological opinion on a foreign platform, including expression that would be protected by the Universal Declaration of Human Rights and the International Covenant on Civil and Political Rights; and(D)monitor wire communications and electronic communications without regard to the principles of privacy, human rights, democracy, and rule of law, to the extent that these practices are known..(2)Conforming amendmentSection 116 of such Act, as amended by paragraph (1), is further amended by adding at the end the following:(h)Consultation requirement(1)In generalIn compiling data and making assessments under subsection (d)(13), United States diplomatic personnel shall consult with human rights organizations, technology and internet companies, and other appropriate nongovernmental organizations.(2)DefinitionsIn this subsection and in subsection (d)(13)—(A)the term electronic communication has the meaning given such term in section 2510(12) of title 18, United States Code;(B)the term internet has the meaning given the term Internet in section 231(e)(3) of the Communications Act of 1934 (47 U.S.C. 231(e)(3));(C)the term personally identifiable information means data in a form that identifies a specific person; and(D)the term wire communication has the meaning given such term in section 2510(1) of title 18, United States Code..(b)Report relating to security assistanceSection 502B(b) of the Foreign Assistance Act of 1961 (22 U.S.C. 2304(b)) is amended—(1)by redesignating paragraphs (1) and (2) as subparagraphs (A) and (B);(2)by inserting (1) after (b);(3)by striking Wherever applicable, such report shall include and inserting the following:(2)Wherever applicable, each report required under paragraph (1) shall include—;(4)by striking consolidated information and inserting the following:(A)consolidated information ;(5)by striking Act of 1987). Wherever applicable, such report shall include information and inserting the following: “Act of 1987);(B)information;(6)by striking sterilization. Such report shall also include, wherever applicable, information and inserting the following: “sterilization;(C)information;(7)by striking Act of 1998). Wherever applicable, such report shall include a description and inserting the following: “Act of 1998); and(D)a description;(8)by striking Such report shall also include, for each country and inserting the following:(3)Each report required under paragraph (1) shall include, for each country;(9)by striking Each report under this section shall list and inserting the following:(4)Each report required under paragraph (1) shall list;(10)by striking Each report under this section shall describe and inserting the following:(5)Each report required under paragraph (1) shall describe;(11)by striking Each report under this section shall also include and inserting the following:(6)Each report required under paragraph (1) shall include—;(12)by striking (i) wherever applicable and inserting the following:(A)wherever applicable;(13)by striking hostilities, (ii) what steps and inserting “hostilities;(B)what steps;(14)by striking practices, and (iii) such other information and inserting “practices; and(C)such other information; and(15)by striking In determining and inserting the following:(7)Each report required under paragraph (1) shall include an assessment of freedom of expression with respect to electronic information in each foreign country, which shall consist of—(A)an assessment of the extent to which government authorities in each country attempt to filter, censor, shape, or otherwise block or remove nonviolent expression of political, religious, or ideological opinion via the internet, including electronic mail;(B)a description of the means by which such authorities attempt to block or remove such expression;(C)an assessment of the extent to which government authorities in each country have persecuted or otherwise punished an individual or group for the nonviolent expression of political, religious, or ideological opinion or belief via the internet, including electronic mail;(D)an assessment of the extent to which government authorities in each country have sought to collect, request, obtain, or disclose personally identifiable information of a person in connection with such person's nonviolent expression of political, religious, or ideological opinion or belief on a foreign platform, including expression that would be protected by the International Covenant on Civil and Political Rights, done at New York December 19, 1966; and(E)an assessment of the extent to which wire communications and electronic communications are monitored without regard to the principles of privacy, human rights, democracy, and rule of law, to the extent that these practices are known.(8)In determining.